WRIGHT, J.,
CONCURRING IN PART AND DISSENTING IN PART:
Because I agree that the Grubbs’ claims are viable under McIntosh and the other .cases cited by Justice Hughes and that the trial judge was not required to recuse, I join Parts I and III of Justice Hughes’s opinion. I join Justice Venters’s opinion on the store manager’s individual liability.
I am compelled, however, to also write separately for two reasons. One reason is to make a request to the bench and bar— that request piggybacking off .of Justice Hughes’s superb discussion of our recent jurisprudence abandoning the open-and-obvious doctrine as, a legal bar to certain premises-liability causes of action. The other reason is to explain why I must respectfully dissent to Part IV of Justice Hughes’s opinion on the apportioning-fault issue to the extent it usurps the. trial court’s fact-finding role. I begin with the latter.
To be sure, I agree with Justice Hughes that this case must again be remanded to the trial court for it to address the parties’ comparative fault under KRS 411.182. But where I disagree is in her concluding that some portion of fault necessarily falls to Teresa Grubb and directing the trial court on remand to so find. That, in my opinion, goes beyond the appropriate scope of our review-in this case.
As Justice Hughes acknowledges, our comparative-fault regime entrusts to the factfinder the task of apportioning fault among all those responsible to some degree for tortious injury. (That factfinder here, of course, is the trial judge, not a jury, because this was a bench trial.) It is the factfinder who hears all of the evidence at trial and who is obliged to determine whether and to what extent each party contributed to bringing about the plaintiffs injuries based on its view of that evidence. It is not the prerogative of a reviewing court to take on that task. Yet, in my view, Justice Hughes’s opinion, does just that.
So I would remand this case to the trial court to answer the first question, based on its assessment of all the evidence, whether Teresa Grubb’s own negligence contributed to her injuries and, then, how much fault for her injuries should be apportioned to that negligence under KRS 411.182. I respectfully dissent from Part IV of Justice Hughes’s opinion.
My other reason for writing separately is a pragmatic one, not one based in law as it were. It is' simply to ask the bench and bar to cease using the phrase open and obvious hazard to describe a dangerous condition that is or should be readily apparent. Although the phrase doubtless has descriptive value, that value is swallowed by its tendency to perpetuate an ongoing blurring of the correct inquiry our modern comparative-fault regime now calls for. Open and obvious is a legal term of art invoking the now-defunct common-law doctrine immunizing premises owners from liability for injuries sustained as a result of such hazards. The notion that it might be divorced from its doctrinal meaning and used as any other adjective phrase is a pipe dream.
. Instead, I would suggest employing more benign phrasing to describe such dangerous conditions—call them, say, conspicuous and apparent hazards, or something similar. While this word choice might not have the same rhetorical appeal as the assonant and familiar “open and obvious,” it will more than make up for that in promoting clarity in arguments and analy-ses going forward. In my opinion, the historical meaning of open and obvious and the ingrained connotations it invokes are frustrating efforts to fully understand and properly apply the law as it now stands after the McIntosh-led line of cases. So for *436the sake of cutting through the apparent confusion that persists, and to facilitate our moving forward in this post-McIntosh paradigm, I recommend that we all, attorneys and jurists alike, make this change. All will benefit from retiring the phrase open and obvious hazard from our collective vernacular.